DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 26th, 2021, has been entered. 
Upon entrance of the Amendment, claim 1 was amended. Claims 1-3 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on February 26th, 2021, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on February 26th, 2021. In particular, the prior art fails to anticipate or render obvious the limitations including “an N++ -type layer formed within the N-type buffer layer such that the P-type collector layer underlies an entirety of the N++ -type layer” in combination with the rest of limitations recited in claim 1.
Claims 2-3 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828